IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-24,689-02


EX PARTE ROBERT KING CONWAY, JR., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER A-860049 IN THE 128TH JUDICIAL
DISTRICT COURT OF ORANGE COUNTY


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of capital murder and punishment was assessed at
confinement for life.  This conviction was affirmed on appeal, Conway v. State, No. 09-86-00183-CR (Tex. App. -Beaumont, delivered November 4, 1987, no pet.).
 Applicant's claims that challenge his conviction are barred by Art. 11.07, §4, and are
therefore dismissed.  Further, Applicant's requests for relief concerning denial of parole and
mandatory supervision are without merit, but were not available at the time Applicant filed
his original application in 1993.  Therefore, relief is denied on those claims.

DELIVERED: May 3, 2006.
DO NOT PUBLISH